El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El Pueblo de Puerto Bieo adquirió en subasta pública en el año 1906 la propiedad de cierta finca por adjudicación que se le hizo en un procedimiento que siguió contra Juan Girál-dez. para el cobro de una fianza que había prestado a favor de Francisco Giráldez, finca radicada en el barrio de Pe-llejas y Vegas Abajo del término municipal de Adjuntas v desde entonces está en posesión de ella. Esa misma finca fue adjudicada posteriormente en el año 1908 a Juan Martínez Domínguez en la subasta celebrada en el pleito que siguió en cobro de pesos contra la Sucesión-de Francisco Giráldez Cividanes. Desde 1882 se hallaba la finca inscrita en el re-gistro de la propiedad a nombre de Francisco Giráldez Ci-vidanes por compra que había hecho en el año 1879 e inscrita luego a favor ele su sucesión y posteriormente a nombre de Juan Martínez Domínguez. El Pueblo de Puerto Bico no ha inscrito su título.
En 19 de junio de 1916 El Pueblo de Puerto Bico presentó demanda en la Corte de Distrito de Ponce contra Juan Mar-tínez Domínguez por la que solicitaba que se ordenase la cancelación en el registro de la propiedad de la inscripción de esa finca a favor del demandado y que se anulase el título de' éste. El demandado contestó esa demanda en seis de enero de 1917 alegando que Juan Giráldez, de quien adquirió El Pueblo de Puerto Bico, no fué dueño de la finca la que pertenecía a Francisco Giráldez Cividanes y la tenía inscrita a su nombre en el registro de la propiedad, después a su sucesión y últimamente al demandado quien también la tiene *682inscrita y que aunque no tiene la posesión material de ella ha pagado sus contribuciones a El Pueblo de Puerto Pico. Más tarde, en 25 de noviembre de 1919 el demandado pre-sentó en el mismo pleito contrademanda contra El Pueblo de Puerto Pico para que se declarase la nulidad del título que éste tiene, que la finca es de la propiedad exclusiva del contrademandante y que por la corte se ordene que se la entregue. El Prieblo de Puerto Rico por su fiscal en Ponce contestó esa contrademanda haciendo una negación general de ella y pidiendo que fuera declarada sin lugar. La sen-tencia dictada en el pleito declaró sin lugar en todas sus partes la demanda y con lugar la contrademanda y declaró nulo el título de El Pueblo de Puerto Pico a esa finca, que era de la exclusiva propiedad de Martínez y ordenó además que le fuera entregada por El Pueblo de Puerto Rico.
En el recurso de apelación que contra esa sentencia ha interpuesto El Pueblo de Puerto Pico nada alega en contra de la sentencia en cuanto declara sin lugar su demanda, sos-teniéndolo únicamente por el motivo de que la corte senten-ciadora cometió error al admitir la contra demanda y al ba-sarse en ella para dictar su sentencia, fundándose en que El Pueblo de Puerto Pico no puede ser demandado sin su con-sentimiento. La parte apelada no nos ha presentado alegato escrito en su defensa ni tampoco asistió a la vista de la apelación.
Es cuestión ya, considerada y resuelta antes de ahora por el Tribunal Supremo de los Estados Unidos que El Pueblo de Puerto Rico .no puede ser demandado sin su consenti-miento. El Pueblo de Puerto Rico v. Rosaly y Castillo, 227 U. S. 270. Posteriormente la Ley No. 76 de nuestra Legis-latura del año 1916 autorizó a las cortes de distrito para admitir demandas contra El Pueblo de Puerto Pico en accio-nes por daños y perjuicios basados sobre contratos celebra-dos después de la aprobación de dicha'ley; por acciones para *683reivindicar propiedad inmueble o mueble o derechos sobre la misma, siempre que la cansa de acción se origine después de la aprobación de la ley, disponiéndose sin embargo, que no se recobrarán daños y perjuicios ocasionados por El Pueblo de Puerto Rico con anterioridad a la época en que se entable la acción. En el artículo segundo de esa ley se dispone que no podrá entablarse ninguna acción contra E] Pueblo de Puerto Rico a menos que el consentimiento para ello esté expresamente incluido en las disposiciones de dicha ley y que todo consentimiento expreso o tácito dado por El Pueblo de Puerto Rico y no incluido expresamente en ella queda por la misma revocado. En el artículo 9o. dispone que cual-quier persona que tenga una reclamación contra El Pueblo de Puerto Rico por cualquier causa de acción que se origine con anterioridad a la vigencia de la ley, presentará dentro de un año después de dicha fecha una petición a la Asamblea Legislativa de Puerto Rico solicitando autorización para en-tablar pleito por la mencionada reclamación en la forma pro-vista en la ley, etc.
De acuerdo, pues, con la jurisprudencia y ley citadas, es claro que El Pueblo de Puerto Rico no podía ser demandado sin su consentimiento por Juan Martínez Domínguez para que se declarase, la nulidad del título que aquél tiene sobre la finca que adquirió en subasta ni para pedir que se le en-tregue.
¿Podrá sin embargo establecerse esa acción en contrade-manda sin obtenerse antes el consentimiento de la Asamblea Legislativa de Puerto Rico por el hecho de que El Pueblo de Puerto Rico está demandando a Juan Martínez y solicitando que se anulase la inscripción de su título en el registró de la propiedad?
La eontrademanda es una reclamación que formula el de-mandado contra el demandante en un pleito contra aquel es-tablecido y por tanto si la reclamación no'podía establecerse *684directamente contra El Pueblo de Puerto Eico sin su consen-timiento, tampoco puede Pacerse por medio de contrademanda, Juan Martínez Domínguez no podía demandar a El Pueblo de Puerto Eico sin su consentimiento para anular el título que éste tiene desde 1906 porque desde 1908 en que Martínez adquirió la finca y la inscribió nació su acción para obtener esa nulidad y para reivindicarla, o sea con anterioridad a 1916 en que fue aprobada la expresada ley; y el hecho de que el Fiscal del Distrito de Ponce contestara la contrade-manda que Martínez formuló en este pleito no dió jurisdic-ción a la corte inferior para resolver dicha contrademanda porque El Pueblo de Puerto Eico por su Asamblea Legisla-tiva es la única que puede prestar su consentimiento para ser demandado. 24 R. C. L., pág. 885, párrafo 94; People v. M. Miles et al., 56 Cal. 401; More v. State, 10 Am. St. Rep. 712; 18 Am. Digest, Decennial Edition 197; State of Arkansas v. American Bridge Manufacturing Co., 33 L. R. A. (N. S.) 376; People v. Sanitary District of Chicago, 71 N. E. 334, 36 Cyc. 912.
Por las razones expuestas la sentencia apelada debe ser revocada solamente en el particular que declara con lugar la contrademanda, nulo el título de El Pueblo .de Puerto Eico y ordena que entregue la finca a Juan Martínez Domínguez, confirmándose en lo demás.

Revocada la ;sentencia apelada en cuanto de-clara con lugar la contrademanda y nulo el título del Pueblo de Puerto Rico orde-nando la entrega de la finca al demandado, y confirmada en los demás particulares.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso..